Citation Nr: 1509407	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-07 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1944 to December 1945. He died in June 1995. His surviving spouse died in August 2011. The appellant is the Veteran's son.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania. Jurisdiction over the case was subsequently transferred to the Regional Office (RO) in Hartford, Connecticut.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the appellant's claim. Relevant documents of the Virtual VA electronic claims file are discussed herein.

The issue of entitlement to accrued benefits for [redacted] has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. In an August 2011 rating decision, the Veteran's surviving spouse was awarded entitlement to aid and attendance allowance, effective November 17, 2010.

 2. The Veteran's spouse died in August 2011.
 
3. In April 2012, the RO received the appellant's VA Form 21-601 (application for accrued amounts due a deceased beneficiary).

4. The appellant is over 23 years old.
 
5. The appellant has not submitted any evidence demonstrating he bore the expense of last sickness or burial of the appellant. 
 

CONCLUSION OF LAW

The appellant is not eligible to receive accrued benefits. 38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
The duty to notify in this case was satisfied by multiple letters sent to the appellant. The claim on appeal was last adjudicated in December 2013.

In summary, the appellant was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Therefore, any error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Law and Regulations

 Where death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as defined by regulation. See 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(a) (2014). 

Applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c) (West 2014).

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution. Under 38 U.S.C.A. § 5121 (West 2014), periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death (hereinafter referred to as "accrued benefits") and due and unpaid, shall, on the death of such individual be paid as follows: upon the death of a widow or remarried surviving spouse, to the children of the deceased veteran. In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial. 38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2014).

For VA purposes, a "child" of a veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA. 38 C.F.R. §§ 3.57(a), 3.100(d)(2).

Analysis

In an August 2011 rating decision, the RO in Philadelphia, Pennsylvania awarded the Veteran's surviving spouse entitlement to aid and attendance allowance, effective November 17, 2010. Subsequently, the RO solicited additional information from the Veteran's surviving spouse regarding her caregiver expenses. Prior to effectuation of the award, the Veteran's surviving spouse died on August 13, 2011. 

An August 2011 itemized bill from a funeral home tends to indicate that [redacted] remitted payment in the amount of $3,070.00 for cremation services. A February 2012 itemized bill from a funeral home tends to indicate that [redacted] remitted payment in the amount of $850.00 for funeral expenses. 

In April 2012, the RO received the appellant's VA Form 21-601 (application for accrued amounts due a deceased beneficiary). The appellant indicated that he was born in March 1951. 

For the purposes of receiving VA accrued benefits, the appellant is not considered a child of the Veteran, because he is over the age of 23, and there is no evidence that he became permanently incapable of self-support prior to attaining 18 years of age. Accordingly, he is not entitled to accrued benefits pursuant to 38 C.F.R. § 3.1000(a)(3). 

However, the person who bore the expense of an individual's burial is entitled to accrued benefits for reimbursement for such expenses. See 38 C.F.R. § 3.1000(a)(5). Under the law governing reimbursement from accrued amounts due a deceased beneficiary, the appellant is not entitled to reimbursement because he does not contend, nor is there any evidence that he bore the expense of last sickness or burial of the appellant. The evidence documented above tends to indicate that his brother bore such expense. 

Based on these facts of this case, the appellant is not entitled to payment of accrued benefits, because he bore no expense of last sickness or burial of the appellant. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. While the appellant contends that he is entitled to the benefit due to the Veteran's surviving spouse at the time of her death because she was due this money, there is no law or regulation that permits payment of benefits based on this reason. The Board is sympathetic to the appellant, but is bound by the law. Therefore, the Board finds that the claim must be denied.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to additional accrued benefits is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


